In a proceeding to recover the possession of real property, the defendant appeals, by permission, from an order of the Appellate Term of the Supreme Court for the Ninth and Tenth Judicial Districts, dated May 16, 1986, which affirmed an order of the Justice Court, Town of Rye (Sirlin, J.), dated September 4, 1985, which granted the petitioner’s motion for summary judgment.
Ordered that the order of the Appellate Term is reversed, with costs, the order of the Justice Court, Town of Rye, is vacated, the petitioner’s motion for summary judgment is denied, and the instant matter commenced in the Justice Court is stayed pending resolution of the case of Port Chester Yacht Club v Village of Port Chester, by the Supreme Court, Westchester County.
In October of 1984 the petitioner Village of Port Chester *342commenced the instant proceeding in the Justice Court of the Town of Rye seeking to recover possession of certain waterfront property it had leased to the defendant Port Chester Yacht Club, Inc. (hereafter the Yacht Club), on the ground that the lease was illegal and thus void. Shortly thereafter, the Yacht Club brought an action for a declaratory judgment in the Supreme Court, Westchester County, to determine the validity of the lease. The proceedings before the Justice Court of the Town of Rye were stayed or adjourned pending the resolution of the declaratory judgment action. On August 13, 1985, the Supreme Court granted summary judgment to the village, finding that the lease in question was invalid. The Yacht Club appealed to this court from this decision. The village then reactivated its proceedings in the Justice Court and on September 4, 1985, it granted summary judgment to the village on the ground that the decision of the Supreme Court, Westchester County, in the declaratory judgment action had determined that the lease between the parties was invalid. On May 16, 1986, the Appellate Term affirmed the order of the Justice Court, Town of Rye. This court granted the Yacht Club leave to appeal from the Appellate Term’s order.
Thereafter, on October 27, 1986, this court reversed the Supreme Court’s judgment in the declaratory judgment action (see, Port Chester Yacht Club v Village of Port Chester, 123 AD2d 852). We found that issues of fact precluding summary judgment existed as to whether the lease in question was valid, and if so as to whether the defense of equitable estoppel was available against the village. The matter was remitted to the Supreme Court, Westchester County, for further proceedings. In light of our decision in Port Chester Yacht Club v Village of Port Chester (supra), the order of the Appellate Term must be reversed, the order of the Justice Court vacated, and summary judgment denied. The instant matter commenced in the Justice Court is stayed pending resolution of the related matter by the Supreme Court, Westchester County. Mangano, J. P., Brown, Lawrence and Spatt, JJ., concur.